DETAILED ACTION
Claims 1-4, 7-10, 13-16, and 19-23 are presented for examination.
Claims 5-6, 11-12, and 17-18 have been cancelled.
Claims 1, 7, and 13 have been amended.
This office action is in response to the amendment submitted after final under AFCP 2.0 submitted on 31-MAR-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
On pgs. 10-11 of the Applicant Arguments/Remarks submitted 03/31/2021, Applicant characterizes the prior art and cites the newly amended portion as overcoming the prior art. The newly amended portions of independent claim 1 has incorporated now canceled dependent claims 5 and 6 with further amendment. Examiner agrees the prior art combination of Bitar et al., United States Patent 8,027,827 B2 in view of Simonson, United States Patent 8,200,888 B2 further in view of Wang et al., “InterSense: Interconnect Performance Emulator for Future Scale-out Distributed Memory Applications” [Published online 19 Nov 2015]) further in view of Gallant et al., U.S. Patent Application Publication 20130117286 A1 does not teach the newly amended claim in its entirety. The claim has added the additional element of specifying the “middle layer”, as shown in Fig. 1. Further, the claim has random algorithm” as found in ¶[0056] of the specification, successfully incorporating the inventive concept of the invention. Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are persuasive.  The rejection of 35 USC § 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Bitar et al., United States Patent 8,027,827 B2 teaches a method for intercepting commands (Fig. 2-elements 210/220) and simulating a volume with latency injection (Col 8 lines 8-10). Simonson, United States Patent 8,200,888 B2 teaches a method for processing requests of an SSD or storage drive (Col 4 lines 65-67 – Col 5 lines 1-2). Wang et al., “InterSense: Interconnect Performance Emulator for Future Scale-out Distributed Memory Applications” teaches a method for introducing additional idle time of the drive (Pg. 123 Section Latency Control right col ¶3). Gallant et al., U.S. Patent Application Publication 20130117286 A1 (hereinafter ‘Gallant’) teaches a method for the use of an encapsulation packet ([0096]).
FISCHER-TOUBOL et al. US Patent Application Publication 2014/0304428 A1 [cited by SIPO office rejection as an ‘X’ reference] teach a method for determining the bottle-neck in a storage system ([0022]. It is noted the reference was used in the Non-Final Rejection dated 10/16/2019 and was withdrawn on pg. 3 of the Non-Final Rejection dated 10/02/2020 in response to the Applicant Arguments/Remarks submitted 06/29/2020.


However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitation as set forth in Claims 1, 7, and 13, specifically

…wherein the delay is injected within a SCSI (Small Computer System Interface) software stack at a middle layer above a driver layer … 
…wherein injecting the delay to the dispatch of the intercepted I/O command includes determining whether to inject the delay to the dispatch of the intercepted I/O command at least in part by using a random algorithm to generate a random number and injecting the delay responsive to the random number exceeding the frequency indicated by the injection policy.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-4, 7-10, 13-16, and 19-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127